Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 1 of 22 PageID 478




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION




 JAMES ALEXANDER LOGAN,

                    Plaintiff,
 v.
                                                 Case No. 3:18-cv-1358-MMH-JBT

 WILLIAM HALL, et al.,

                    Defendants.


                                     ORDER

                                     I. Status

       Plaintiff James Alexander Logan, an inmate of the Florida penal system,

 initiated this action on November 15, 2018, by filing a pro se Civil Rights

 Complaint (Complaint; Doc. 1) with exhibits (Doc. 1-1). 1 In the Complaint,

 Logan asserts claims pursuant to 42 U.S.C. § 1983 against the following

 Defendants: (1) William Hall; (2) Michael Epperly; (3) Hoss Shook; (4) Patrick

 Williams; (5) Charles Allen; (6) Christopher Cole; (7) Colin Williams; (8) John




       1In referencing documents filed in this case, the Court cites to the document
 and page numbers as assigned by the Court’s Electronic Case Filing System.
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 2 of 22 PageID 479




 M. Palmer; and (9) Troy Brady. 2 He asserts various claims all of which relate

 to a May 13, 2016 cell extraction while he was in the custody of the Florida

 Department of Corrections (FDOC). See generally Complaint. As relief, he

 requests monetary damages and injunctive relief.

       This matter is before the Court on Defendants’ Motion for Summary

 Judgment (Motion; Doc. 84). They submitted exhibits in support of the Motion.

 See Docs. 84-2; 84-3; 84-5 through 84-7; 85; 85-1. With the Court’s permission,

 see Order (Doc. 87), Defendants filed digital video discs under seal. See

 Defendants’ Exhibits to Be Filed Under Seal (Doc. S-88); Def. Exs. F through

 K (handheld video); L, M (fixed wing video). The Court advised Logan of the

 provisions of Federal Rule of Civil Procedure 56, notified him that the granting

 of a motion to dismiss or a motion for summary judgment would represent a

 final adjudication of this case which may foreclose subsequent litigation on the

 matter, and gave him an opportunity to respond to the Motion. See Order (Doc.

 5); Summary Judgment Notice (Doc. 86). Logan filed a response in opposition

 to the Motion. See Response in Opposition to Defendants’ Motion for Summary

 Judgment (Response; Doc. 90). The Motion is ripe for review.




       2 The Court dismissed Logan’s medical malpractice and Eighth Amendment
 claims against Dr. Ong and directed the Clerk to terminate Ong as a Defendant in
 the case. See Order (Doc. 64) at 14.
                                         2
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 3 of 22 PageID 480




                            II. Plaintiff’s Allegations 3

       In his Complaint, Logan asserts that Defendants Shook, P. Williams,

 Allen, Cole, and C. Williams, as members of a five-man cell extraction team,

 assaulted him when they removed him from his cell on May 13, 2016, which

 resulted in head and hand injuries. See Complaint at 7, 9-12; Doc. 1-1 at 1-3.

 Additionally, he states that Defendant Palmer authorized the cell extraction,

 and Hall directed the team to remove Logan from the cell. See Complaint at 9-

 12. According to Logan, Defendants Hall and Epperly failed to intervene to

 stop the unnecessary force associated with the cell extraction, see id. at 8; Doc.

 1-1 at 2, and Defendant Brady conspired with others and falsified documents

 to cover up the wrongdoing, see Complaint at 11; Doc. 1-1 at 3.

       According to Logan, he was in a self-harm observation status (SHOS)

 cell, posed no threat to himself or the officers, and was willing to submit to

 handcuffs, however, Hall ignored Logan’s plea to allow him to “cuff up.”

 Complaint at 14-15; Doc. 1-1 at 1. He describes the cell extraction team’s

 assault as “vicious” and Hall’s involvement as retaliatory and malicious due to


       3  The Complaint is the operative pleading. In considering a motion to dismiss,
 the Court must accept all factual allegations in the Complaint as true, consider the
 allegations in the light most favorable to the plaintiff, and accept all reasonable
 inferences that can be drawn from such allegations. Miljkovic v. Shafritz & Dinkin,
 P.A., 791 F.3d 1291, 1297 (11th Cir. 2015) (quotations and citations omitted). As such,
 the facts recited here are drawn from the Complaint and may differ from those that
 ultimately can be proved.

                                           3
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 4 of 22 PageID 481




 a previous altercation he and Hall had on J-wing. Doc. 1-1 at 1-2. According to

 Logan, a team member hit him with a shield, which busted Logan’s head and

 caused him to fall to the floor where the team members punched him with

 closed fists in the face and head. See id. at 1. He states that Defendant P.

 Williams twisted his left hand and broke his hand, pinkie finger, and knuckle.

 See Complaint at 7, 9, 13; Doc. 1-1 at 1-2. Additionally, he asserts that a team

 member unnecessarily covered his head and face with a spit shield to conceal

 his injuries. See Doc. 1-1 at 3. Logan avers that the FDOC transported him to

 a Jacksonville hospital where Dr. Ong rendered treatment. See Complaint at

 12; Doc. 1-1 at 2.

                       III. Summary of the Arguments

       In the Motion, Defendants Allen, Brady, Cole, Epperly, Hall, Palmer,

 Shook, C. Williams, and P. Williams request dismissal of Logan’s claims

 against them because Logan failed to exhaust his administrative remedies, as

 required by the Prison Litigation Reform Act (PLRA), before filing the instant

 lawsuit. See Motion at 53-68. They also maintain that there are no genuine

 issues of material fact, and therefore, the Court should grant summary

 judgment in their favor as to Logan’s Eighth Amendment claims against them.

 See id. at 25-37. Additionally, Defendants assert that they are entitled to

 qualified immunity. See id. at 37-40. They also argue that Logan fails to state

                                        4
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 5 of 22 PageID 482




 a claim for assault or battery under Florida law, see id. at 40-43, that he fails

 to state claims for fraud, falsification of documents, or conspiracy against

 Defendant Brady, see id. at 43-51, and that he fails to state a claim for the

 wrongful authorization of the use of force against Defendant Palmer, see id. at

 51-53.

       In his Response, Logan contends that he did sufficiently exhaust his

 administrative remedies. See Response at 8. He also asserts that Defendants

 are not entitled to summary judgment in their favor. See generally Response.

 Additionally, Logan maintains that he is entitled to summary judgment in his

 favor as to his Eighth Amendment claims against Defendants because they

 failed to refute the facts in the affidavit he attached to his Complaint. See id.

 at 1, 4, 12.

                IV. Exhaustion of Administrative Remedies

                       A. Motion to Dismiss Standard

       The determination of whether an inmate exhausted his available

 administrative remedies prior to pursuing a cause of action in federal court is

 a matter of abatement and should be raised in a motion to dismiss or be treated

 as such if raised in a summary judgment motion. Bryant v. Rich, 530 F.3d

 1368, 1374-75 (11th Cir. 2008) (citation omitted). In ruling on a motion to

 dismiss, the Court must accept the factual allegations set forth in the

                                        5
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 6 of 22 PageID 483




 complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Swierkiewicz

 v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman’s

 World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all

 reasonable inferences should be drawn in favor of the plaintiff. See Randall v.

 Scott, 610 F.3d 701, 705 (11th Cir. 2010). Nonetheless, the plaintiff must still

 meet some minimal pleading requirements. Jackson v. BellSouth Telecomm.,

 372 F.3d 1250, 1262-63 (11th Cir. 2004) (citations omitted). Indeed, while

 “[s]pecific facts are not necessary[,]” the complaint should “‘give the defendant

 fair notice of what the . . . claim is and the grounds upon which it rests.’”

 Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege

 “enough facts to state a claim to relief that is plausible on its face.” Twombly,

 550 U.S. at 570. “A claim has facial plausibility when the pleaded factual

 content allows the court to draw the reasonable inference that the defendant

 is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

 550 U.S. at 556).

       A “plaintiff’s obligation to provide the grounds of his entitlement to relief

 requires more than labels and conclusions, and a formulaic recitation of the

 elements of a cause of action will not do[.]” Twombly, 550 U.S. at 555 (internal

 quotations omitted); see also Jackson, 372 F.3d at 1262 (explaining that

                                         6
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 7 of 22 PageID 484




 “conclusory allegations, unwarranted deductions of facts or legal conclusions

 masquerading as facts will not prevent dismissal”) (internal citation and

 quotations omitted). Indeed, “the tenet that a court must accept as true all of

 the allegations contained in a complaint is inapplicable to legal conclusions[,]”

 which simply “are not entitled to [an] assumption of truth.” Iqbal, 556 U.S. at

 678, 680. Thus, in ruling on a motion to dismiss, the Court must determine

 whether the complaint contains “sufficient factual matter, accepted as true, to

 ‘state a claim to relief that is plausible on its face[.]’” Id. at 678 (quoting

 Twombly, 550 U.S. at 570). And, while “[p]ro se pleadings are held to a less

 stringent standard than pleadings drafted by attorneys and will, therefore, be

 liberally construed,” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

 Cir. 1998), “‘this leniency does not give a court license to serve as de facto

 counsel for a party or to rewrite an otherwise deficient pleading in order to

 sustain an action.’” Alford v. Consol. Gov’t of Columbus, Ga., 438 F. App’x 837,

 839 (11th Cir. 2011) 4 (quoting GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132

 F.3d 1359, 1369 (11th Cir. 1998) (internal citation omitted), overruled in part

 on other grounds as recognized in Randall, 610 F.3d at 709).


       4 “Although an unpublished opinion is not binding . . . , it is persuasive
 authority.” United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per
 curiam); see generally Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished opinions
 are not considered binding precedent, but they may be cited as persuasive
 authority.”).

                                          7
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 8 of 22 PageID 485




                               B. PLRA Exhaustion

       The PLRA requires an inmate wishing to challenge prison conditions to

 first exhaust all available administrative remedies before asserting any claim

 under 42 U.S.C. § 1983. See 42 U.S.C. § 1997e(a). Nevertheless, a prisoner such

 as Logan is not required to plead exhaustion. See Jones v. Bock, 549 U.S. 199,

 216 (2007). Instead, the United States Supreme Court has recognized that

 “failure to exhaust is an affirmative defense under the PLRA[.]” Id. Notably,

 exhaustion of available administrative remedies is “a precondition to an

 adjudication on the merits” and is mandatory under the PLRA. Bryant v. Rich,

 530 F.3d 1368, 1374 (11th Cir. 2008). Not only is there an exhaustion

 requirement, the PLRA “requires proper exhaustion.” Woodford v. Ngo, 548

 U.S. 81, 93 (2006).

               Because exhaustion requirements are designed to deal
               with parties who do not want to exhaust,
               administrative law creates an incentive for these
               parties to do what they would otherwise prefer not to
               do, namely, to give the agency a fair and full
               opportunity to adjudicate their claims. Administrative
               law does this by requiring proper exhaustion of
               administrative remedies, which “means using all steps
               that the agency holds out, and doing so properly (so
               that the agency addresses the issues on the merits).”
               Pozo,[ 5] 286 F.3d, at 1024 (emphasis in original).




       5   Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).
                                          8
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 9 of 22 PageID 486




 Woodford, 548 U.S. at 90. And, “[p]roper exhaustion demands compliance with

 an agency’s deadlines and other critical procedural rules.” Id.

       As such, the United States Supreme Court has instructed that “[c]ourts

 may not engraft an unwritten ‘special circumstances’ exception onto the

 PLRA’s exhaustion requirement. The only limit to § 1997e(a)’s mandate is the

 one baked into its text: An inmate need exhaust only such administrative

 remedies as are ‘available.’” Ross v. Blake, 136 S. Ct. 1850, 1862 (2016). For an

 administrative remedy to be available, the “remedy must be ‘capable of use for

 the accomplishment of [its] purpose.’” Turner v. Burnside, 541 F.3d 1077, 1084

 (11th Cir. 2008) (quoting Goebert v. Lee Cnty., 510 F.3d 1312, 1322-23 (11th

 Cir. 2007)).

       Because failure to exhaust administrative remedies is an affirmative

 defense, Defendants bear “the burden of proving that [Logan] has failed to

 exhaust his available administrative remedies.” Id. at 1082. In accordance with

 Eleventh Circuit precedent, a court must employ a two-step process when

 examining the issue of exhaustion of administrative remedies.

                After a prisoner has exhausted the grievance
                procedures, he may file suit under § 1983. In response
                to a prisoner suit, defendants may bring a motion to
                dismiss and raise as a defense the prisoner’s failure to
                exhaust these administrative remedies. See Turner,
                541 F.3d at 1081. In Turner v. Burnside we
                established a two-step process for resolving motions to
                dismiss prisoner lawsuits for failure to exhaust. 541
                                           9
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 10 of 22 PageID 487




             F.3d at 1082. First, district courts look to the factual
             allegations in the motion to dismiss and those in the
             prisoner’s response and accept the prisoner’s view of
             the facts as true. The court should dismiss if the facts
             as stated by the prisoner show a failure to exhaust. Id.
             Second, if dismissal is not warranted on the prisoner’s
             view of the facts, the court makes specific findings to
             resolve disputes of fact, and should dismiss if, based
             on those findings, defendants have shown a failure to
             exhaust. Id. at 1082-83; see also id. at 1082 (explaining
             that defendants bear the burden of showing a failure
             to exhaust).

 Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015);

 see Pavao v. Sims, 679 F. App’x 819, 823-24 (11th Cir. 2017) (per curiam). “A

 prisoner need not name any particular defendant in a grievance in order to

 properly exhaust his claim.” Parzyck v. Prison Health Servs., Inc., 627 F.3d

 1215, 1218 (11th Cir. 2010) (citations omitted).

                 C. Florida’s Prison Grievance Procedure

       State law “determines what steps are required to exhaust.” Dimanche v.

 Brown, 783 F.3d 1204, 1207 (11th Cir. 2015); see also Jones, 549 U.S. at 218

 (stating that “it is the prison’s requirements, and not the PLRA, that define

 the boundaries of proper exhaustion”). The FDOC provides an internal

 grievance procedure for its inmates. See FLA. ADMIN. CODE r. 33-103.001

 through 33-103.018. Generally, to properly exhaust administrative remedies,

 a prisoner must complete a three-step sequential process. First, an inmate

 must submit an informal grievance to a designated staff member responsible
                                        10
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 11 of 22 PageID 488




 for the specific problem at the institutional level. See FLA. ADMIN. CODE r.

 33-103.005. If the issue is not resolved, the inmate must submit a formal

 grievance at the institutional level. See FLA. ADMIN. CODE r. 33-103.006. If

 the matter is not resolved at the institutional level, the inmate must file an

 appeal to the Office of the FDOC Secretary. See FLA. ADMIN. CODE r. 33-

 103.007. However, under certain specified circumstances, an inmate can

 bypass the informal-grievance stage and start with a formal grievance at the

 institutional level. See FLA. ADMIN. CODE r. 33-103.005(1); 33-103.006(3).

 Or, an inmate can completely bypass the institutional level and proceed

 directly to the Office of the FDOC Secretary by filing a “direct grievance.” See

 FLA. ADMIN. CODE r. 33-103.007(3). Emergency grievances and grievances

 of reprisal are types of “direct grievances” that may be filed with the Office of

 the Secretary. See FLA. ADMIN. CODE r. 33-103.007(3)(a).

       Florida Administrative Code Rule 33-103.011 provides time frames for

 submission of grievances. Generally, the following time limits apply. Informal

 grievances must be received within twenty days from the date on which the

 incident or action that is the subject of the grievance occurred. See FLA.

 ADMIN. CODE r. 33-103.011(1)(a). Formal grievances must be received no

 later than fifteen days from the date of the response to the informal grievance.

 See FLA. ADMIN. CODE r. 33-103.011(1)(b). Similarly, grievance appeals to

                                        11
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 12 of 22 PageID 489




 the Office of the Secretary must be received within fifteen days from the date

 the response to the formal grievance is returned to the inmate. See FLA.

 ADMIN. CODE r. 33-103.011(1)(c). According to Rule 33-103.014, an informal

 grievance, formal grievance, direct grievance, or grievance appeal “may be

 returned to the inmate without further processing if, following a review of the

 grievance, one or more . . . conditions are found to exist.” FLA. ADMIN. CODE

 r. 33-103.014(1). The rule provides an enumerated list as “the only reasons for

 returning a grievance without a response on the merits.” See FLA. ADMIN.

 CODE r. 33-103.014(1)(a)-(y). Some of the reasons for returning a grievance

 are: untimeliness; the grievance “addresses more than one issue or complaint”

 or “is so broad, general or vague in nature that it cannot be clearly investigated,

 evaluated, and responded to” or “is not written legibly and cannot be clearly

 understood” or is a supplement to a previously-submitted grievance that has

 been accepted for review; and the inmate “did not provide a valid reason for by-

 passing the previous levels of review as required or the reason provided is not

 acceptable,” or he did not provide the required attachments. See FLA. ADMIN.

 CODE r. 33-103.014(1).

                        D. Logan’s Exhaustion Efforts

       Defendants maintain that Logan failed to exhaust his administrative

 remedies as to the claims in this action before filing his § 1983 lawsuit. See

                                         12
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 13 of 22 PageID 490




 Motion at 53-68. 6 They submitted the Declaration of FDOC Correctional

 Sentence Specialist Lisa Vaughn (Vaughn Decl.), see Doc. 84-7 at 1, and

 Logan’s relevant grievances with the FDOC’s responses, see id. at 2-19.

 Vaughn states in pertinent part:

             I was asked by the Office of the Attorney General to
             review the available grievance[] records for inmate
             James Logan (DC# Y00683) from May 13, 2016
             through November 15, 2018, regarding a use of force
             incident occurring on May 13, 2016 and subsequent
             internal affairs investigation. The records reflect that
             inmate James Logan filed one informal grievance log
             number 205-1605-0547. The records reflect that
             inmate James Logan filed seven formal grievances log
             numbers 1605-205-200, 1[6]06-213-331, 1606-213-205,
             1606-213-200, 1608-213-107, 1608-213-242, 1612-
             []230-189. A true and correct copy of the applicable
             grievances [is] attached to this declaration.

 Vaughn Decl. at 1, ¶ 3. In the Complaint, Logan asserts that he submitted a

 grievance on May 18, 2016, at Florida State Prison (FSP), but never received

 a response. See Complaint at 12; Doc. 1-1 at 3. Nevertheless, he maintains that

 he sufficiently exhausted his administrative remedies before filing this lawsuit

 because he submitted a formal grievance (log number 1606-213-205) to the

 Warden on June 20, 2016, and the FDOC advised that it had forwarded his

 allegations to the Office of the Inspector General (OIG). See Response at 8; see



       6 While Defendants have raised the exhaustion defense in a summary-
 judgment motion under Rule 56, rather than a Rule 12 motion, the Court must treat
 the motion as one seeking dismissal. See Bryant, 530 F.3d at 1374-75.
                                          13
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 14 of 22 PageID 491




 also Complaint at 20; Doc. 1-1 at 3 (citing Doc. 1-1 at 14).

       The documents attached to Logan’s Complaint and Defendants’ Motion

 reflect that Logan submitted the following grievances. Logan submitted a

 formal grievance (log number 1605-205-200, dated May 17, 2016) to the

 Warden on May 19, 2016. See Doc. 84-7 at 3-4. In the emergency medical

 grievance, Logan complained about the May 13, 2016 (4:30 p.m. through 5:45

 p.m.) involuntary medical treatment, including an emergency treatment order

 (ETO) and psychiatric medications. See id. The FDOC denied the grievance on

 June 3, 2016, stating that the nurse obtained an ETO from an on-call

 psychiatrist. See Doc. 84-7 at 2.

       Next, Logan submitted another formal grievance (log number 1606-213-

 331, dated June 15, 2016) to the Warden on June 16, 2016. See Doc. 84-7 at 7-

 9. In the grievance, he blamed FSP medical staff for missing documents and

 false notations in his medical records and asserted that the staff refused to give

 him medications that the hand surgeon had ordered on May 14, 2016. See id.

 The FDOC returned the grievance without action on June 30, 2016, because it

 addressed more than one issue, and advised Logan that he must file a separate

 form for each complaint. See Doc. 84-7 at 6. Logan submitted another formal

 grievance (log number 1606-213-200, dated June 19, 2016) to the Warden on

 June 20, 2016. In this grievance, he challenged the FDOC’s issuance of a

                                        14
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 15 of 22 PageID 492




 disciplinary report (DR) for battery of an officer on May 13, 2016 and asserted

 that the DR team denied him due process of law on June 17, 2016. See Doc. 84-

 7 at 11. The FDOC denied the grievance on July 1, 2016, stating that Logan

 failed to present evidence that warranted overturning the DR. See Doc. 84-7 at

 10.

       On June 20, 2016, Logan submitted a fourth formal grievance (log

 number 1606-213-205, dated June 19, 2016) to the Warden. See Docs. 1-1 at

 14; 84-7 at 13. In the grievance, he complained about the cell extraction team’s

 excessive use of force on May 13, 2016, the OIG investigation, the cover up,

 and document falsification. See id. On June 20, 2016, the FDOC returned the

 grievance without action, stating in pertinent part:

             Your request for administrative remedy is in non-
             compliance with the Rules of the Department of
             Corrections, Chapter 33-103, and Inmate Grievance
             Procedure. The rule requires that you first submit an
             informal grievance at the appropriate level at the
             institution. You have not done so or you have not
             provided this office with a copy of the informal
             grievance, or an acceptable reason for not following the
             rules. It is noted your allegations were referred to the
             Office of the Inspector General for appropriate action.
             That may or may not result in a personal interview
             with you.

             Upon receipt of this response, if you are within the
             allowable time frames for processing a grievance, you
             may resubmit an informal grievance at your current
             location in compliance with Chapter 33-103, Inmate
             Grievance Procedure.
                                       15
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 16 of 22 PageID 493




             Based on the foregoing information, your grievance
             is returned without action.

 Doc. 1-1 at 13; 84-7 at 12 (emphasis added).

       Less than one month later, Logan submitted an informal grievance to

 Grievance Coordinator Key. See Doc. 1-1 at 8, dated July 17, 2016. In the

 grievance, he inquired about the status of his DC1-303 formal grievance, dated

 May 17, 2016, concerning the May 13, 2016, use of force that Padgett allegedly

 picked up on May 18, 2016, and asked why FSP Grievance Coordinator Dobbs

 never responded. Id. On July 20, 2016, Key responded that a “review of the log

 does not reflect a grievance filed on May 17.” Id. Logan also submitted an

 informal grievance about the taking of his shoes, t-shirt, and legal property on

 May 13, 2016. See Doc. 84-7 at 5, log number 205-1605-0547, dated May 18,

 2016. The FDOC advised him that his personal belongings were in the property

 room. See id.

       On August 8, 2016, Logan submitted a fifth formal grievance (log number

 1608-213-107, dated August 7, 2016). See Docs. 1-1 at 10; 84-7 at 15. In the

 grievance, he asserted that he never received a response to his May 18, 2016

 grievance related to the May 13, 2016 (6:30 p.m. through 7:15 p.m.) incident

 involving Captains Hall and Epperly. See id. The FDOC denied the grievance

 on August 10, 2016, stating that a review of the formal grievance log beginning

                                       16
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 17 of 22 PageID 494




 May 1, 2016, “does not reflect any formal grievances filed on May 18, 2016.”

 Docs. 1-1 at 9; 84-7 at 14. He appealed to the FDOC Secretary, on August 13,

 2016, see Doc. 1-1 at 12, log number 16-6-34451, and S. Milliken denied the

 appeal on September 9, 2016, stating that the institution’s response

 appropriately addressed his concerns, see Doc. 1-1 at 11.

       Next, Logan submitted a formal grievance (log number 1608-213-242,

 dated August 14, 2016) on August 16, 2016. See Docs. 1-1 at 18; 84-7 at 17. In

 the grievance, he asserted that Dr. Ong performed surgery on May 14, 2016,

 complained that he was unable to bend his pinkie finger when Dr. Ong

 removed the cast on August 11, 2016, and asked to see another hand specialist

 to correct the deficiency. See id. Dr. Perez denied the grievance on September

 1, 2016, advising Logan that a medical consultation was pending. See Docs. 1-

 1 at 17; 84-7 at 16. Logan appealed to the FDOC Secretary, see Doc. 1-1 at 16,

 log number 16-6-39902, and Health Services Director Tom Reimers denied the

 appeal on December 2, 2016, stating that Dr. Perez’s response appropriately

 addressed the issue, see Doc. 1-1 at 15. Logan submitted a seventh formal

 grievance (log number 1612-230-189, dated December 28, 2016) on December

 29, 2016. See Doc. 84-7 at 19. In the grievance, he asked to see a medical

 specialist concerning a shoulder injury that resulted from the May 13, 2016




                                       17
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 18 of 22 PageID 495




 incident. See id. The FDOC denied the grievance on January 17, 2017, stating

 there was “no indication” he was denied medical care. Doc. 84-7 at 18.

       As to the initial step in the two-part process for deciding a motion to

 dismiss for failure to exhaust under the PLRA, the Eleventh Circuit has

 instructed:

               Deciding a motion to dismiss for failure to exhaust
               proceeds in two steps: first, looking to the defendant’s
               motion and the plaintiff’s response, the court assesses
               whether dismissal is proper even under the plaintiff’s
               version of the facts; and second, if dismissal is
               inappropriate under the plaintiff’s version of the facts,
               the court makes “specific findings in order to resolve
               the disputed factual issues related to exhaustion.”
               Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir.
               2008). The burden is on the defendant to show a failure
               to exhaust. Id.

 Arias v. Perez, 758 F. App’x 878, 880 (11th Cir. 2019) (per curiam). Accepting

 Logan’s view of the facts as true, a dismissal of the Eighth Amendment claims

 against Defendants for lack of exhaustion is not warranted at the first step.

 Thus, the Court proceeds to the second step in the two-part process where the

 Court considers Defendants’ arguments regarding exhaustion and makes

 findings of fact.

       A prisoner must exhaust administrative remedies as to each claim that

 he seeks to present in court. See Jones, 549 U.S. at 219-20. Thus, to fully

 exhaust, Logan was required to complete the three-step process with respect

                                          18
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 19 of 22 PageID 496




 to each of his Eighth Amendment claims against Defendants before filing the

 instant § 1983 lawsuit. Defendants assert that there “is no record of [Logan]

 filing a timely informal grievance” concerning the May 13, 2016 excessive-use-

 of-force incident, and the “only informal grievance” Logan filed was log number

 205-1605-0547 related to the taking of his shoes. Motion at 60 (citing Doc. 84-

 7 at 5). They contend that Logan’s failure to timely file an informal grievance

 within twenty days of the May 13, 2016 incident is “fatal to [his] claims” since

 he is required to properly exhaust his administrative remedies by completing

 the three-step process prior to filing his lawsuit. Id.

       Logan does not contend that he filed an informal grievance as to his

 claims against Defendants. Nor does he submit a copy of a timely-filed informal

 grievance related to the May 13, 2016 incident involving Defendants. Instead,

 in a DC6-236 informal grievance, Logan asserted that he wrote a DC1-303

 formal grievance on May 17, 2016, concerning the May 13, 2016 excessive-use-

 of-force incident that happened from 6:30 p.m. to 7:15 p.m.; Ms. Padgett picked

 it up on May 18, 2016; and FSP grievance coordinator Dobbs never responded

 to the grievance. See Doc. 1-1 at 8. 7 The record reflects that Logan inquired

 about the status of the above-described formal grievance and the FDOC’s




       7 Defendants refer to Logan’s Inmate Request as a “letter” to the grievance
 coordinator. Motion at 61.
                                        19
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 20 of 22 PageID 497




 handling of it, see Doc. 1-1 at 8, 10, 12, however, the FDOC maintained that

 there was no record of the formal grievance. Logan describes the missing

 grievance as a DC1-303 formal grievance, not an informal grievance. As such,

 the referenced grievance would not have satisfied the first step of the

 exhaustion process nor qualified as a proper bypass of the informal-grievance

 step. Notably, Logan knew how to properly bypass the informal-grievance step

 when he submitted emergency medical grievances that the FDOC addressed.

       Nevertheless, Logan contends that the sole submission of his formal

 grievance (log number 1606-213-205) on June 20, 2016, completed the

 exhaustion process because the FDOC advised him that it had forwarded his

 allegations related to the May 13, 2016 incident to the OIG. Logan’s assertion

 is flawed. First, he improperly bypassed the informal-grievance step when he

 filed the formal grievance against the OIG. See Doc. 84-7 at 13; Doc. 1-1 at 14.

 The FDOC returned the grievance without action because Logan had not

 complied with the FDOC rules. See Docs. 1-1 at 13; 84-7 at 12 (“The rule

 requires that you first submit an informal grievance at the appropriate level

 at the institution. You have not done so[,] or you have not provided this office

 with a copy of the informal grievance, or an acceptable reason for not following

 the rules.”). 8 Taking Logan’s allegations as true, see Doc. 1-1 at 3, 14, as the


       8   See FLA. ADMIN. CODE r. 33-103.014(1).
                                       20
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 21 of 22 PageID 498




 Court must, the Court finds that the OIG’s investigation began well before

 Logan submitted the formal grievance. It was the May 20th incident report

 that prompted the OIG investigation, not Logan’s June 20th formal grievance.

 See Doc. 85-1 at 4 (“After review of the video[,] it does not substantiate inmate

 Logan’s allegations. Forward to IG’s Office.”).

         Defendants have carried their burden of showing that Logan failed to

 exhaust his administrative grievance remedies before filing the instant § 1983

 lawsuit. Logan simply failed to complete the three-step process with respect to

 his claims against Defendants before filing his case. Therefore, upon review of

 the parties’ submissions and the file, the Court finds that this case is due to be

 dismissed without prejudice for Logan’s failure to exhaust his claims against

 Defendants Allen, Brady, Cole, Epperly, Hall, Palmer, Shook, C. Williams, and

 P. Williams in this action. As such, Defendants’ Motion is due to be granted as

 to their assertion that Logan failed to properly exhaust his claims against

 them.

         In consideration of the foregoing, it is now

         ORDERED:

         1.    Defendants Allen, Brady, Cole, Epperly, Hall, Palmer, Shook, C.

 Williams, and P. Williams’ Motion (Doc. 84) is GRANTED to the extent




                                          21
Case 3:18-cv-01358-MMH-MCR Document 97 Filed 08/17/21 Page 22 of 22 PageID 499




 Defendants seek dismissal for Logan’s failure to exhaust his administrative

 remedies.

       2.     This case is DISMISSED without prejudice for Logan’s failure to

 exhaust. 9

       3.     The Clerk shall enter judgment dismissing this case, terminate

 any pending motions, and close the file.

       DONE AND ORDERED at Jacksonville, Florida, this 17th day of

 August, 2021.




 Jax-1 8/17
 c:
 James Alexander Logan, FDOC #Y00683
 Counsel of Record




       9 It appears that the applicable four-year statute of limitations has run as to
 Logan’s claims against Defendants.
                                          22
